Title: To Thomas Jefferson from Edward Miller, 6 October 1807
From: Miller, Edward
To: Jefferson, Thomas


                        
                            May it Please your Excelency—
                            Cincinatia Octr. 6th 1807
                        
                        The office of Register of the Land Office for this district having recently become vacant by the Dcease of
                            Charles Killgore Esquire; I have presumed to make Application for that appointment.
                        Youre Excelency will be pleased to Excuse this direct application to your self, if it should not be
                            strictly agreeable to the common form established at the Seat Government, to which I am perhaps a stranger—
                        I have requested Caleb Swan Esqr. P.M. Genl. and Capt. Andrew McClarey who is Clark at the Land Office; who
                            residing in the Capitol to caul on your Exceelency who will be capable of giving information respecting my caractor and
                            abillities
                        The solicitations of a worn Soldier requirs only to be heard to insure your Excellencys Attention and I
                            presume my omitting to accompany this application with recommendations—from a Long list of Names which are perhaps equally
                            with myself stranger to your Exellency, will not operate to my disadvantage—
                        I have the Honour to be with High respect both for your Excellencys private Character and public
                            administration—
                        I Am Your most Obedient Humble Servt.
                        
                            Edward Miller
                            
                        
                    